Title: Enclosure: Invoice of Books Purchased from James Eastburn & Company by Thomas Jefferson, 12 May 1819
From: James Eastburn & Company
To: Jefferson, Thomas


            
              New York 12 May 1819
            
            Thos Jefferson Esq.
               Bot of Jas Eastburn & Co
            
              
                No
                1582.
                Epictetus
                3.00
              
              
                
                1589
                In Euripiden Scholia
                 2.00
              
              
                
                2102
                Washingtons Letters
                2.50
              
              
                
                5005
                Gr & Lat Lexicon
                4.00
              
              
                
                5007
                Baileys Dicty
                2.50
              
              
                
                5029
                Fulton on canals
                3.75
              
              
                
                5038
                Millers Gardners Dicty.
                6.50
              
              
                
                
                
                24:25
              
            
            
              
                 
                ⅌ Schr Logan—
                Richmond.
              
              
                
                
                care Capt Bernard Peyton
              
            
          